PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-6264


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BOBBY ARION DINKINS,

                    Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Martin K. Reidinger, District Judge. (3:08-cr-00254-MR-1; 3:16-cv-00535-
MR)


Argued: May 9, 2019                                              Decided: July 1, 2019


Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by published opinion. Judge Keenan wrote the opinion, in which Judge
Niemeyer and Judge Quattlebaum joined.


ARGUED: Joshua B. Carpenter, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant. Elizabeth Margaret
Greenough, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee. ON BRIEF: R. Andrew Murray, United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
BARBARA MILANO KEENAN, Circuit Judge:

       Bobby Arion Dinkins pleaded guilty in 2009 to a federal firearm charge, for which

he was sentenced to serve a term of 252 months’ imprisonment. His sentence included an

enhancement under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1),

based in part on his prior convictions in North Carolina for common law robbery and for

being an accessory before the fact of armed robbery (the challenged convictions). In

2016, Dinkins filed a motion under 28 U.S.C. § 2255, in which he argued that the

challenged convictions no longer qualified as predicate offenses under the ACCA after

the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015)

(Johnson II). After the district court dismissed Dinkins’ motion, we granted a certificate

of appealability.

       Upon our review, we hold that the challenged convictions categorically qualify as

violent felonies under the “force clause” of the ACCA. In reaching this holding, we

conclude that North Carolina common law robbery qualifies as an ACCA predicate under

the Supreme Court’s recent decision in Stokeling v. United States, 139 S. Ct. 544 (2019),

which abrogated our prior holding in United States v. Gardner, 823 F.3d 793 (4th Cir.

2016) (holding that North Carolina robbery does not qualify as an ACCA predicate under

the force clause). We further hold that a conviction under North Carolina law for being

an accessory before the fact of armed robbery qualifies as a violent felony because that

offense incorporates the elements of armed robbery, which itself is a violent felony. We

therefore affirm the district court’s judgment.



                                             2
                                            I.

      In 2009, Dinkins pleaded guilty to Hobbs Act robbery, in violation of 18 U.S.C. §

1951, and to being a felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1) and 924(e). In the presentence report, the probation officer listed Dinkins’

criminal history, which included prior convictions under North Carolina law for (1) being

an accessory before the fact of armed robbery; (2) second-degree burglary; and (3)

common law robbery. 1

      Based in part on these convictions, the probation officer recommended that

Dinkins be sentenced as an armed career criminal under the ACCA, 18 U.S.C. § 924(e),

which mandates a fifteen-year minimum sentence for defendants convicted of a firearm

offense who have three or more prior convictions for violent felonies or serious drug

offenses.    Absent this armed career criminal designation, Dinkins would have been

subject to a ten-year maximum sentence for his firearm conviction. See 18 U.S.C. §

924(a)(2).

      The district court adopted this portion of the presentence report and calculated

Dinkins’ sentencing guideline range as being between 235 and 293 months’

imprisonment. After considering the sentencing factors in 18 U.S.C. § 3553(a) and



      1
         Dinkins also had a prior conviction for simple possession of cocaine, which the
presentence report incorrectly reported as a conviction for possession with intent to sell
and deliver cocaine and designated that conviction as a “serious drug offense” within the
meaning of the ACCA. Because we conclude that Dinkins’ other three convictions
qualify as ACCA-predicate violent felonies, any error regarding the classification of his
drug offense is harmless. See United States v. Mills, 917 F.3d 324, 326 (4th Cir. 2019).

                                            3
rejecting Dinkins’ motion for a downward departure, the court imposed a sentence of 252

months’ imprisonment with respect to the firearm charge.

          In February 2015, Dinkins filed his first motion for post-conviction relief under

§ 2255, challenging both his conviction and his sentence. 2 The district court dismissed

the motion as untimely, because it was filed almost five years after his conviction had

become final. See 28 U.S.C. § 2255(f) (establishing a one-year limitations period for

§ 2255 motions, generally beginning from the date the challenged judgment becomes

final).

          In 2016, Dinkins sought and received authorization to file the present

§ 2255 motion, arguing that he improperly was designated as an armed career criminal.

Dinkins contended that his North Carolina common law convictions for robbery and for

being an accessory before the fact of armed robbery did not qualify as violent felonies

following the United States Supreme Court’s decision in Johnson II, which held that a

portion of the ACCA’s definition of violent felony known as the “residual clause” is

unconstitutionally vague. 135 S. Ct. at 2555-57. Therefore, Dinkins argued that his

sentence for the firearm charge exceeds the maximum allowed by law.




          2
         Although Dinkins’ first motion was filed under 28 U.S.C. § 2241, the district
court in which that motion was filed re-characterized it as a § 2255 motion and
transferred the motion to the sentencing court. 28 U.S.C. § 2255(a).


                                              4
       The district court dismissed Dinkins’ second motion on procedural grounds. 3

Dinkins timely filed a notice of appeal and, after informal briefing, a panel of this Court

granted him a certificate of appealability to address “[w]hether Dinkins has prior

convictions of three violent felonies and is an armed career criminal in light of the rules

announced in [Johnson II] and [Gardner].” See 28 U.S.C. § 2253(c).



                                            II.

       We review de novo a district court’s legal conclusions concerning a denial of

§ 2255 relief, including whether certain prior convictions qualify as violent felonies

under the ACCA. See United States v. Jones, 914 F.3d 893, 899 (4th Cir. 2019).

                                            A.

       We begin our analysis with an overview of the ACCA. Under this statutory

scheme, a defendant qualifies as an armed career criminal and is subject to a mandatory

minimum 15-year term of imprisonment if he has three prior convictions for “a violent

felony or a serious drug offense, or both, committed on occasions different from one

another.” 18 U.S.C. § 924(e)(1). At the time of Dinkins’ sentencing, a crime qualified as

a “violent felony” if the offense was “punishable by imprisonment for a term exceeding

one year” and



       3
         Because we affirm the denial of § 2255 relief on the merits of Dinkins’ claim, we
do not decide whether the district court’s procedural ruling was in error. United States v.
Riley, 856 F.3d 326, 328 (4th Cir. 2017) (explaining that we may affirm the district
court’s judgment on any grounds apparent from the record).

                                            5
      (i)    Ha[d] as an element the use, attempted use, or threatened use of
             physical force against the person of another (the force clause); or

      (ii)   [Was] burglary, arson, or extortion, involves use of explosives (the
             enumerated crimes clause), or otherwise involve[d] conduct that
             present[ed] a serious potential risk of physical injury to another (the
             residual clause).

Id. § 924(e)(2)(B) (naming conventions added).

      In 2015, the Supreme Court in Johnson II struck down the ACCA’s residual clause

as unconstitutionally vague, in violation of the Due Process Clause of the Fifth

Amendment. 135 S. Ct. at 2557-60. The Court held that the residual clause did not

clearly articulate how to evaluate the risks of injury posed by a crime, thus depriving

defendants of fair notice regarding their potential sentence and inviting “arbitrary

enforcement by judges.” Id. at 2557. The Court further held that the force clause and the

enumerated crimes clause remained valid as defining the scope of a predicate violent

felony under the ACCA. Id. at 2563.

      In the present case, we observe that neither robbery nor the offense of being an

accessory before the fact of armed robbery is listed in the enumerated crimes clause of

the ACCA. Thus, after Johnson II, Dinkins’ challenged convictions may qualify as

violent felonies only by satisfying the requirements of the ACCA’s force clause.

      To determine whether a state crime qualifies as a violent felony under the ACCA’s

force clause, we apply the “categorical approach,” focusing on the elements of the crime

of conviction and not on the underlying facts. United States v. Reid, 861 F.3d 523, 527

(4th Cir. 2017). Under this approach, we consider whether the state crime at issue has as

an element the “use, attempted use, or threatened use of physical force against the person

                                            6
of another.” 18 U.S.C. § 924(e)(2)(B)(i); see Gardner, 823 F.3d at 803. In evaluating

whether a state offense meets this definition, “we look to state law and ‘the interpretation

of [the] offense articulated by that state’s courts.’” United States v. Bell, 901 F.3d 455,

469 (4th Cir. 2018) (quoting United States v. Winston, 850 F.3d 677, 684 (4th Cir.

2017)). The definition of the term “physical force,” however, and the separate question

whether the elements of a state offense satisfy that definition, present issues of federal

law. Johnson v. United States, 559 U.S. 133, 138 (2010) (Johnson I); Bell, 901 F.3d at

469.

       The Supreme Court recently revisited the definition of “physical force” under the

ACCA’s force clause to determine whether the offense of robbery under Florida law, Fla.

Stat. § 812.13(1), constituted a predicate offense under that clause. See Stokeling, 139 S.

Ct. at 549. The term “physical force” under the ACCA long has been defined as “violent

force—that is, force capable of causing physical pain or injury to another person.”

Johnson I, 559 U.S. at 140. In Stokeling, the Court held that the term “violent force”

discussed in Johnson I “encompasses robbery offenses that require the criminal to

overcome the victim’s resistance.” 139 S. Ct. at 550.

       In arriving at this conclusion, the Court reviewed the history of the ACCA. The

Court recognized that the ACCA had incorporated the common law definition of robbery,

and that, at common law, a person committed robbery by seizing property from another

through use of force sufficient to overcome the victim’s resistance. Id. at 550-51. Noting

that in some instances of robbery only slight force is necessary to overcome a victim’s

resistance, the Court stated that such force “is inherently ‘violent’ in the sense

                                             7
contemplated by [Johnson I]” because overpowering even a weak-willed victim

“necessarily involves a physical confrontation and struggle.” Id. at 553.

        Focusing on Johnson I’s use of the word “capable,” the Court explained that its

definition of violent force is concerned with only the potential of the force to cause pain

or injury, rather than the likelihood that it will. Id. at 554. Thus, the degree of force

needed to satisfy the ACCA’s force clause need not be “substantial,” nor must the

altercation between the offender and the victim result in any injury or pain. Id. at 553.

Rather, a physical contest between two individuals over the possession of property “is

itself ‘capable of causing physical pain or injury.’” Id. (quoting Johnson I, 559 U.S. at

140).

        This formulation of “physical force” presupposes some amount of resistance on

the part of the victim. Thus, a robbery offense that can be committed by the “[m]ere

‘snatching of property’ will not suffice” to meet the ACCA’s definition of “physical

force.” Id. at 555 (citation omitted); see also United States v. Bong, 913 F.3d 1252, 1264

(10th Cir. 2019) (concluding that robbery under Kansas law does not constitute a violent

felony because that offense can be committed by “purse snatching”).             With this

framework in mind, we turn to consider the parties’ arguments.

                                            B.

        Dinkins argues that his predicate convictions for North Carolina common law

robbery and for being an accessory before the fact of North Carolina armed robbery do




                                            8
not qualify as violent felonies under the ACCA’s force clause. 4 We consider each

offense in turn.

                                          1.

       Dinkins contends that his conviction for North Carolina common law robbery is

not a violent felony under this Court’s decision in United States v. Gardner, 823 F.3d
793, 804 (4th Cir. 2016). The government, however, responds that the Supreme Court’s

decision in Stokeling has abrogated our holding in Gardner.        We agree with the

government’s position.

       Under North Carolina law, common law robbery is the “felonious, non-consensual

taking of money or personal property from the person or presence of another by means of

violence or fear.” State v. Smith, 292 S.E.2d 264, 270 (N.C. 1982); see also State v.

Robertson, 531 S.E.2d 490, 494 (N.C. Ct. App. 2000). In Gardner, we held that this

definition does not satisfy the definition of a violent felony under the ACCA’s force

clause. 823 F.3d at 804.

       Relying on state court decisions interpreting that offense, we explained that

because “even de minimis contact can constitute the ‘violence’ necessary for a common

law robbery conviction under North Carolina law,” the minimum conduct necessary to

sustain a conviction for that offense did not qualify as “violent force” as defined in

       4
        There is no dispute that Dinkins’ conviction for North Carolina second-degree
burglary qualifies as a violent felony under the ACCA’s enumerated crimes clause. See
United States v. Evans, 924 F.3d 21, 27 (2d Cir. 2019); see also United States v. Mack,
855 F.3d 581, 586 (4th Cir. 2017) (recognizing that North Carolina’s first-degree
burglary offense satisfies the generic definition of burglary under the United States
Sentencing Guidelines).

                                          9
Johnson I. Id. at 803-04. Therefore, we held that the minimum degree of actual force

necessary to commit robbery under North Carolina law was not “capable of causing

physical pain or injury to another person.” Id. at 804 (quoting Johnson I, 559 U.S. at

140).

        As explained above, however, the Supreme Court in Stokeling held that the term

“physical force,” as used in the ACCA and as interpreted in Johnson I, “does not require

any particular degree of likelihood or probability that the force used will cause physical

pain or injury; only potentiality.” Stokeling, 139 S. Ct. at 554. Thus, instead of relying

solely on the quantum of force required under the state law, the critical factor under

Stokeling in determining whether a particular robbery offense satisfies the ACCA’s force

clause is whether the offense requires that the offender “physically over[come] the

victim’s resistance, ‘however slight’ that resistance might be.” Id. at 550 (citations

omitted).

        Applying the new framework set forth in Stokeling, we conclude that North

Carolina common law robbery satisfies the ACCA’s physical force requirement. The

definition of North Carolina common law robbery mirrors the definition of common law

robbery cited by the Supreme Court in Stokeling as the “quintessential ACCA-predicate

crime.”     Stokeling, 139 S. Ct. at 551.   Indeed, in the context of the United States

Sentencing Guidelines, this Court has recognized that North Carolina common law

robbery is a categorical match with generic common law robbery precisely because it

requires the use of force sufficient to overcome a victim’s resistance. See United States

v. Gattis, 877 F.3d 150, 158 (4th Cir. 2017) (applying U.S.S.G. §§ 2K2.1(a)(4)(A) and

                                            10
4B1.2(a)). Moreover, North Carolina’s definition of common law robbery is materially

indistinguishable from the Florida robbery statute that the Court in Stokeling held was a

violent felony. 5 Compare Smith, 292 S.E.2d at 270 (North Carolina robbery is the

“taking of money or personal property from the person or presence of another by means

of violence or fear”), with Fla. Stat. § 812.13(1) (defining Florida robbery as “the taking

of money or other property . . . from the person or custody of another, . . . when in the

course of the taking there is the use of force, violence, assault, or putting in fear.”).

        North Carolina’s appellate courts also have explained that common law robbery is

committed through the use of violence, a term that “common-law authorities” often use

interchangeably with the term “force,” Stokeling, 139 S. Ct. at 551, to “overpower the

party robbed or prevent his resisting.” Robertson, 531 S.E.2d at 493 (quoting State v.

John, 50 N.C. 163, 169 (5 Jones) (1857)). Thus, in circumstances in which property was

taken through a “typical purse-snatching incident,” North Carolina courts have held that

the act constitutes “larceny, not robbery.” Robertson, 531 S.E.2d at 493; see Gattis, 877
F.3d at 158-59; cf. State v. Watson, 196 S.E.2d 212, 213-14 (N.C. 1973) (holding that

sufficient force existed to support a conviction for robbery when the defendant snatched

the victim’s purse from her arm, breaking the purse strap and dislocating the victim’s

arm).


        5
        To the extent that our unpublished decision in United States v. Orr, 685 F. App’x
263 (4th Cir. 2017), suggests that there is a distinction between North Carolina common
law robbery and Florida robbery, that decision did not have the benefit of the Supreme
Court’s analysis in Stokeling. Further, as an unpublished decision, Orr is not binding
precedent. Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).

                                              11
       Although some North Carolina cases have described the actual force necessary for

the commission of common law robbery as force “sufficient to compel a victim to part

with his property,” this language is not materially different from Stokeling’s requirement

of force sufficient to “overcom[e] a victim’s resistance.” Compare State v. Sawyer, 29
S.E.2d 34, 37 (N.C. 1944) (“[T]he degree of force used [to commit common law robbery]

is immaterial, so long as it is sufficient to compel the victim to part with his property.”),

and State v. Williams, 689 S.E.2d 412, 424 (N.C. Ct. App. 2009) (“The force element

required for common law robbery requires violence or fear sufficient to compel the

victim to part with his property.” (citations and internal quotation marks omitted)), with

Stokeling, 139 S. Ct. at 550 (“[T]he [force] clause encompasses robbery offenses that

require the criminal to overcome the victim’s resistance.”). Compelling a person to part

with personal property necessarily requires an act overcoming the victim’s resistance to

relinquishing that property. Thus, it is difficult to “discern a reasonable scenario in which

a defendant might use an amount of force less than that necessary to overcome slight

victim resistance in order to compel a person to deliver up property.” United States v.

Ash, 917 F.3d 1238, 1245 n.7 (10th Cir. 2019); see also United States v. Hammond, 912
F.3d 658, 662-65 (4th Cir. 2019) (holding that New York robbery, which requires the use

or threat of force “for the purpose of . . . compelling the owner of such property . . . to

deliver up the property,” is a crime of violence under the identical force clause of the

Sentencing Guidelines).

       Similarly, we do not discern a meaningful distinction between (1) the use or threat

of force sufficient to “prevent” a person from resisting a taking; and (2) the force required

                                             12
to “overcome” a person’s resistance to that same taking. See United States v. Doctor, 842
F.3d 306, 311 (4th Cir. 2016) (“[T]he very purpose of threatening physical force is to

prevent a person from resisting the taking.”); United States v. Libby, 880 F.3d 1011, 1015

(8th Cir. 2018) (same). Simply put, North Carolina’s use of slightly different language to

describe the force necessary for robbery does not place North Carolina common law

robbery beyond the reach of Stokeling. See Taylor v. United States, 495 U.S. 575, 599

(1990) (explaining that “minor variations in terminology” are irrelevant if a “state statute

corresponds in substance” with the ACCA’s requirements).

       Our conclusion is not altered by Dinkins’ reliance on State v. Chance, 662 S.E.2d
405 (N.C. Ct. App. 2008) (unpublished). In Chance, the defendant pulled a box of

cigarettes from the victim cashier, using one hand to grab the box and the other to push

the victim’s hand off the cigarettes. Id. at *3-4. The court found that the defendant used

the force of his push “in order to get possession of” the cigarettes. Id. at *3. Such

contact is not the “merest touching.” Stokeling, 139 S. Ct. at 553. Rather, “[b]y pushing

[the cashier’s] hand off the box, [the] defendant prevented her from resisting.” Chance,

662 S.E.2d at *4 (emphasis added). Thus under the plain language of Chance, the

defendant used force sufficient to overcome resistance by the victim. See Stokeling, 139
S. Ct. at 548; see also id. at 555 (explaining that because Florida’s robbery offense could

be committed by a defendant who “grabs the victim’s fingers and peels them back,” that

offense required the use of sufficient force to satisfy the ACCA’s force clause).

       Accordingly, because North Carolina’s case law establishes that the state’s

common law robbery offense requires the use of force sufficient to overcome the victim’s

                                            13
resistance, that offense is encompassed by the holding of Stokeling and qualifies as a

violent felony under the ACCA’s force clause. 6 To the extent that this outcome conflicts

with our prior decision in United States v. Gardner, 823 F.3d 793, that decision has been

abrogated by Stokeling.

                                            2.

       We next address Dinkins’ conviction for the North Carolina common law offense

of accessory before the fact of armed robbery. Dinkins contends that his conviction for

the inchoate offense of being an accessory before the fact does not qualify as a violent

felony under the ACCA’s force clause, because (1) the elements of accessory before the

fact of armed robbery are separate and distinct from the elements of armed robbery; and

(2) the force clause requires a showing that the defendant himself, and not another

person, used the requisite force during the commission of the armed robbery.           We

disagree with his arguments.

      6
         We observe that there is an alternate means of committing common law robbery
in North Carolina, namely, through the use of constructive force or “putting [a victim] in
fear.” State v. Sipes, 65 S.E.2d 127, 128 (N.C. 1951); see also Gardner, 823 F.3d at 802-
03. Although the parties do not address this issue, the existence of this alternative means
does not alter our analysis. North Carolina courts have explained that the constructive
force necessary to commit robbery includes threats or demonstrations of force that are
“likely to create an apprehension of danger and induce a [person] to part with his
property for the sake of his person.” Sawyer, 29 S.E.2d at 37 (emphasis added); see also
State v. Harris, 650 S.E.2d 845, 847 (N.C. Ct. App. 2007); State v. Hammonds, 222
S.E.2d 4, 5 (N.C. Ct. App. 1976). Thus, the alternative means of committing common
law robbery in North Carolina is only satisfied when a victim reasonably is put into fear
of bodily injury. See Robertson, 531 S.E.2d at 493. Such a threat is sufficient to satisfy
the ACCA’s force clause. See Doctor, 842 F.3d at 309-11 (recognizing that the use of
even a “slight threat” to “communicate an intent to cause great bodily injury” constitutes
the “threatened use of physical force” under the ACCA); see also United States v.
McNeal, 818 F.3d 141, 153-54 (4th Cir. 2016).

                                            14
       To determine whether an inchoate offense qualifies as a violent felony under the

ACCA’s force clause, “two sets of elements are at issue: the elements of [the inchoate

crime] and the elements of the underlying . . . offense.” United States v. McCollum, 885
F.3d 300, 304-05 (4th Cir. 2018) (alteration and omission in original) (quoting United

States v. Dozier, 848 F.3d 180, 185 (4th Cir. 2017)). Under North Carolina law, “[a]n

accessory before the fact is one who was absent from the scene when the crime was

committed but who procured, counseled, commanded or encouraged the principal to

commit it.” State v. Benton, 174 S.E.2d 793, 801 (N.C. 1970). An element of being an

accessory before the fact is that “the principal committed the [underlying] offense.” State

v. Woods, 297 S.E.2d 574, 577 (N.C. 1982); State v. Saults, 242 S.E.2d 801, 804 (N.C.

1978). Thus, contrary to Dinkins’ contention, the elements of the substantive crime are

incorporated into the North Carolina crime of being an accessory before the fact. See

N.C. Pattern Jury Instructions § 202.30 (requiring that the prosecution set forth and prove

the elements of the underlying crime to which a defendant is charged with being an

accessory); see also State v. Partlow, 157 S.E.2d 688, 692 (N.C. 1967) (explaining that

an indictment for accessory before the fact of armed robbery must “particularize and

identify” the facts of the crime underlying the charge).

       Additionally, North Carolina adheres to the common law rule that an accessory

before the fact is subject to the same punishment as a principal to the underlying crime.

See State v. Gallagher, 326 S.E.2d 873, 880 (N.C. 1985); see also State v. Small, 272
S.E.2d 128, 132 (N.C. 1980), superseded on other grounds by statute, N.C. Gen. Stat. §

14-5.2 (“At common law principals in the first degree, principals in the second degree,

                                            15
and accessories before the fact were all guilty of the same felony; they were all parties to

the same crime.”); State v. Alston, 195 S.E.2d 314, 315 (N.C. Ct. App. 1973) (“An

accessory before the fact is one who meets every requirement of a principal in the second

degree, except that of presence at the time.”). Thus, a person convicted as an accessory

before the fact cannot complain that he was not effectively convicted of the underlying

offense. See Benton, 174 S.E.2d at 801; see also United States v. Groce, 999 F.2d 1189,

1191-92 (7th Cir. 1993) (holding that a conviction of aiding and abetting a predicate

felony is a predicate felony conviction for purposes of the ACCA because an aider and

abettor is treated the same as a principal for criminal punishment purposes).

       Dinkins’ contention that we should not consider the elements of the underlying

felony mischaracterizes the nature of his conviction. The inchoate offense of being an

accessory before the fact of a particular felony does not exist in the abstract but must be

considered in relation to the object crime. See Dozier, 848 F.3d at 185 (noting that

certain inchoate offenses “do not set forth a standalone crime”). Because completion of

the underlying substantive felony must be proven to sustain a conviction for being an

accessory before the fact, we necessarily must evaluate both sets of elements. 7

       Similarly, we are not persuaded by Dinkins’ contention that the ACCA’s force

clause requires proof that the defendant himself used the necessary force. “There is no


       7
         This fact distinguishes Dinkins’ conviction as an accessory before the fact from
other inchoate offenses, such as conspiracy, which do not require that the object crime be
completed. See United States v. Robinson, 627 F.3d 941, 958 (4th Cir. 2010) (explaining
that a conviction for conspiracy does not require proof that the substantive crime was
actually committed).

                                            16
requirement that the defendant personally use force or threaten the use of force; it is

enough that the crime [of] which the defendant was convicted has as an element the use

or threatened use of force.” United States v. Presley, 52 F.3d 64, 69 (4th Cir. 1995),

abrogated on other grounds by Johnson I, 559 U.S. 133. To hold otherwise would

suggest that one who was present aiding and abetting the commission of a crime

requiring the use of force, but who did not himself exert any force, could not have

committed a predicate offense under the ACCA. Also, such a flawed approach would

come close to requiring us, contrary to settled law, to consider the specific conduct of a

defendant rather than only the elements of the offense at issue. See Taylor, 495 U.S. at

602 (“[Section 924(e)] generally requires the trial court to look only to the fact of

conviction and the statutory definition of the prior offense.”).

       In this case, Dinkins was convicted under North Carolina law of being an

accessory before the fact of armed robbery. We previously have held that the offense of

North Carolina armed robbery is a violent felony under the ACCA’s force clause. See

United States v. Burns-Johnson, 864 F.3d 313, 320 (4th Cir. 2017). Because a completed

act of armed robbery is an element of the offense of being an accessory before the fact of

armed robbery under North Carolina law, we conclude that Dinkins’ conviction of the

inchoate offense is therefore a violent felony under the ACCA’s force clause.



                                             III.

       For these reasons, we hold that the North Carolina common law crimes of both

robbery and accessory before the fact of armed robbery categorically qualify as violent

                                             17
felonies under the ACCA’s force clause.          And because Dinkins has three prior

convictions for violent felonies, we conclude that he was properly sentenced as an armed

career criminal under the ACCA. 8 We therefore affirm the district court’s judgment

denying Dinkins relief under 28 U.S.C. § 2255.



                                                                           AFFIRMED




      8
         Because we affirm the district court’s judgment, we need not address the
government’s argument regarding the applicable burden of proof in habeas cases and our
decision in United States v. Winston, 850 F.3d 677 (4th Cir. 2017).

                                          18